7TH AMENDMENT TO LOAN TRANSACTION AGREEMENT




THIS AMENDMENT TO LOAN TRANSACTION AGREEMENT (the “Amendment”) is made and
entered into effective as of the 3rd day of May, 2009, by and between
Silvergraph International, Inc. (the “Company”) and the undersigned holders of
promissory notes referenced below (the “Holders”), upon the following premises:




A.

Holders are the holders of certain 7% Convertible Promissory Notes dated January
25, 2008 (the “Notes”) which were purchased from the Company pursuant to the
terms of a Subscription Agreement and Security Agreement of the same date.   




B.

The obligations represented by the Notes have been amended by a 1st Amendment to
the 7% Notes due May 31, 2008, dated May 31, 2008; a 2nd Amendment to the 7%
Notes Due June 30, 2008, dated June 20, 2008; a 3rd Amendment to the 7% Notes
due August 31, 2008, dated August 31, 2008; a 4th Amendment to the 7% Notes due
October 31, 2008,  a 5th Amendment to the 7% Notes due December 15, 2008, and; a
6th Amendment to the 7% Notes due January 31, 2009 (the “Prior Amendments”)
which are incorporated herein by reference.   For purposes of this Amendment,
the Notes, Subscription Agreement and Security Agreement, as amended by the
Prior Amendments, are hereby collectively referred to as the “Bridge Loan
Agreement.”




C.

The Company requires twenty five thousand dollars ($25,000.00) for working
capital in order to file its 2008 10-K, 1st 2009 Quarter and 2nd 2009 Quarter
financial statements.




D.

The Company has asked for, and the Antaeus Capital Partners, LLC and Thomas G.
Schuster have agreed to invest twenty five thousand dollars ($25,000) under the
terms and conditions of the Bridge Loan Agreement.  As consideration for such
extension, the Company has agreed to grant to Holders shares of common stock of
the Company.  




NOW, THEREFORE, in consideration of the above premises and for good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:    




1.

Section of the Bridge Loan Agreement entitled Default.  The first sentence of
the section shall be deleted in its entirety and the following sentence inserted
in its place:  “In the event of an occurrence of any event of default specified
below, the principal and all accrued interest on this Note shall become
immediately due and payable upon receipt by the Company of  written notice from
a majority of the Holders, except as specified below.”




2.

Section of the Bridge Loan Agreement entitled 9.1.  The Liquidated Damages
Shares shall be increased to 59% of the outstanding Common Stock on a
fully-diluted basis with the remaining holders of the Notes to own a pro rata
number of common shares of common stock of the Company.




3.

Working Capital Investment.  








Amendment to Loan Transaction Agreement

Page 1




--------------------------------------------------------------------------------

a.

Traunch A.   Holders shall loan to the Company under the terms of the Bridge
Loan Agreement the following amount:

i.

Antaeus Capital Partners, LLC

   Amount: $5,054.66

ii.

Thomas G. Schuster

   Amount: $2,191.67

iii.

Robert J. Neborsky M.D. Inc. Combination Retirement Trust

   Amount: $0

b.

Traunch B.   Subject to the filing of the 10-K, Holders shall loan to the
Company under the terms of the Bridge Loan Agreement the following additional
amount:

iv.

Antaeus Capital Partners, LLC

   Amount: $5,054.66

v.

Thomas G. Schuster

   Amount: $2,191.67

vi.

Robert J. Neborsky M.D. Inc. Combination Retirement Trust Amount: $0

c.

Traunch C.   Subject to the filing of the 1Q09 and 2Q09, Holders shall loan to
the Company under the terms of the Bridge Loan Agreement the following
additional amount:

vii.

Antaeus Capital Partners, LLC

   Amount: $6,665.68

viii.

Thomas G. Schuster

   Amount: $3,841.66

ix.

Robert J. Neborsky M.D. Inc. Combination Retirement Trust Amount: $0




4.

Issuance of Shares.  Upon receipt of an aggregate twenty five thousand
($25,000), and as compensation for Antaeus Capital Partners, LLC and Thomas G.
Schuster’s agreement to provide additional Working Capital to the Company, the
Company shall issue to the Antaeus Capital Partners, LLC and Thomas G. Schuster,
pro rata, a total of 1,250,000 shares of Common Stock of the Company, par value
$0.001 (the “Shares”), in the respective amounts set forth listed opposite
Holder’s signature, below.  If by September 20, 2009, the Company has not
received a total of twenty five thousand dollars ($25,000), then the Company
shall issue Shares as set forth above on a pro rata basis.  The Company will
issue to each Holder a stock certificate of the Company representing the
respective number of shares of Common Stock opposite Holder’s name, below.  The
Company represents that Shares upon issuance:  (a) shall be free of any liens,
claims and encumbrances, subject to restrictions upon transfer under the
Securities Act of 1933 (the “1933 Act”) and any applicable state securities
laws, (b) shall not have been issued or sold in violation of any preemptive or
other similar rights of the holders of any securities of the Company, and; (c)
has completed the previously announced 66 / 1 reverse split.  Holders each
represent that:  (a)  Holder is an “accredited investor” as such term is defined
in Regulation D promulgated under the 1933 Act and is experienced in investments
and business matters; and (b) Holder is acquiring the Shares as set forth
opposite Holder’s signature, as principal for its or his own account for
investment purposes only and not with a view to or for distributing or reselling
such Shares or any part thereof, without prejudice, however, to Holder’s right
at all times to sell or otherwise dispose of all or part of the Shares in
compliance with applicable federal and state securities laws.    Holders further
acknowledge the Shares are “restricted securities” within the





Amendment to Loan Transaction Agreement

Page 2




--------------------------------------------------------------------------------

meaning of the 1933 Act, and as such may not be sold in the absence of
registration or an exemption from such registration.




4.

Cooperation.  Each of the Parties to this Amendment agree to execute such
documents and take such further action as may be necessary to carry out the
objectives of this Amendment.  In addition, the Company covenants to take all
reasonable steps to comply with the terms of the Bridge Loan Agreement.




5.

Scope of Amendment.  Except as amended above, the terms contained in the Bridge
Loan Agreement (including the Prior Amendments) shall remain the same and in
full force and effect.   




[Signature page follows]











Amendment to Loan Transaction Agreement

Page 3




--------------------------------------------------------------------------------

I IN WITNESS WHEREOF, this Amendment has been executed and delivered on the date
hereof by the duly authorized representative of the Company and the Holders.




COMPANY:




SILVERGRAPH INTERNATIONAL, INC.







By:

/s/ James R. Simpson

Name:

James R. Simpson

Title:

Chief Executive Officer

Date:

5/2/2009




HOLDERS:




ANTAEUS CAPITAL PARTNERS, LLC




By:

/s/ Cesar Moya

838,750

Name:

Cesar Moya

No. of Shares

Title:

Authorized Signatory

Date:

5/3/2009




THOMAS G. SCHUSTER




/s/ Thomas G. Schuster

411,250

Name:

Thomas G. Schuster

No. of Shares

Date:

5/3/2009




ROBERT J. NEBORSKY M.D. INC.

COMBINATION RETIREMENT TRUST







By:

/s/ Robert J. Neborsky

0

Name: Robert J. Neborsky

No. of Shares

Title:

Authorized Signatory

Date:

5/3/2009











Amendment to Loan Transaction Agreement

Page 4


